 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   NIKKO JAVOR QUARLES,                               Case No. 1:19-cv-00109-AWI-JDP

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE AND FAILURE
12   CALIFORNIA STATE PRISON
     CORCORAN, et al.,                                  TO COMPLY WITH A COURT ORDER
13
                    Defendants.                         THIRTY-DAY DEADLINE
14

15
           Plaintiff Nikko Javor Quarles is a state prisoner proceeding without counsel in this civil
16
     rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint was screened on July 17,
17
     2019, and plaintiff was ordered to respond within thirty days. ECF No. 10. On August 15,
18
     2019, plaintiff moved for a thirty-day extension, ECF No. 13, which we granted, ECF No. 14.
19
     Plaintiff, however, has filed neither a response to the screening order nor a first amended
20
     complaint.
21
            To manage our docket effectively, we impose deadlines and require litigants to meet
22
     those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may
23
     dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.
24
     Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our
25
     sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at
26
     least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has
27
     a duty to administer justice expeditiously and avoid needless burden for the parties. See
28


                                                    1
 1    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 2            We will give plaintiff the opportunity to explain why the court should not dismiss his

 3    case for failure to prosecute. Plaintiff’s failure to respond to this order will constitute another

 4    failure to comply with a court order and will result in dismissal of this case. Accordingly,

 5    plaintiff must show cause within thirty days of the date of entry of this order why the court

 6    should not dismiss his case for failure to prosecute.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      March 2, 2020
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12    No. 204.
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
